UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6800



NORMAN A. BRYSON,

                                              Petitioner - Appellant,

          versus


MARTHA A. WANNAMAKER, Warden; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-00-2831-2-19)


Submitted:   September 28, 2001            Decided:   November 5, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norman A. Bryson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE ATTOR-
NEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman A. Bryson seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) and denying his motion to alter or amend.    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   This was Bryson’s second § 2254 petition, and he did not

obtain permission from this Court to file the petition pursuant to

28 U.S.C.A. § 2244 (West 1994 & Supp. 2001).   Further, the record

belies Bryson’s claim that his first petition was not decided on

the merits.   Finally, Bryson cannot now challenge the decision in

the prior § 2254 petition.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                 2